DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims Correspondence
Instant application
1-2, 5-10
3, 4
11-12, 15-19
13, 14
20
Patent  11238660
1, 11
3, 13
11, 1
3, 13
20



Independent Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11  and 20 of U.S. Patent No. 11238660. Although the claims at issue are not identical, they are not patentably distinct from each other because. Claims 1, 11 and 20 are broader than corresponding limitations of the Patent 11238660.


Instant application
Claim 1
Patent 11238660
A method comprising:
A method comprising:
at a backend server that provides a messaging client implemented by one or more processors of a client device
at a backend server that provides a messaging client implemented by one or more processors of a client device,



maintaining an augmented reality component identified by an augmented reality component identifier, the augmented reality component configured to modify, according to values of one or more launch attributes, content captured by a camera provided at the client device;


at the backend server, providing a deep link, the deep link including a payload for storing the augmented reality component identifier and values of the one or more launch attributes; and 
detecting activation of a deep link from a third party resource executing at the client device, the third party resource provided by an entity distinct from a provider of the backend server;
detecting activation of the deep link from a third party resource executing at the client device
obtaining respective values of one or more launch attributes for an augmented reality component from a payload of the deep link;
extracting from the payload of the deep link respective values of the one or more launch attributes and storing the extracted respective values, 
	

causing launching, at the client device, the messaging client and 



causing launching of the messaging client to a camera view screen, the camera view screen indicating the camera being activated,


using the respective values, dynamically configuring the augmented reality component to modify content captured by the camera by applying a modification according to the respective values of the one or more launch attributes, and

causing launching of the messaging client to a camera view screen, the camera view screen indicating the camera being activated,
loading the augmented reality component in the messaging client.
and loading the dynamically configured augmented reality component in the messaging client.




Dependent claims 2-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 11-13  and 20 of U.S. Patent No. 11238660 as limitations of instant claims 2-10, and 12-19 area available in limitations of claims 1-3 11-13  and 20 of U.S. Patent No. 11238660.

Allowable Subject Matter
Claims 1-20 are allowable over prior art.
The  following is an examiner’s statement of reasons for allowance:

Regarding claim 1,  Warner ( US patent publication: 20180225267) teaches,  A method comprising: at a backend server that provides a messaging client implemented by one or more processors of a client device, ( Paragraph [0085-0086] discloses launch attribute to modify a document  at a messaging client or chat client by a server. …………..  “[0085] Recipient actions can cause a component to be hidden or displayed according to the context of the recipient, the device, or the content simply by changing a visibility attribute in the displayed document.  Exercise of a call-to-action by the recipient can similarly cause hiding or display of various components or retrieval of additional components of the document.  For example, pressing a Chat button, which may be included in the displayed document by the specification of the corresponding file name in the specified location in the presentation data string, can execute chat client software or connect to an app that uses a remote Artificial Intelligence (AI) program to 
provide an automated, interactive conversation.  Pressing a Help button, in 
another scenario, can replace some components of the document with others.” 0086] Access controls at the web source server can be applied to document 
components as they are used at present for web pages. )
 Lim et al. ( US patent Publication: 20190104093) [00998] teaches detecting activation of a deep link from a third party resource executing at the client device, ([098] In some embodiments, second payload 910 comprises the parameters of a response to be passed from the bot platform to the bot client in response to an 
input associated with an intent.  As shown by the line beginning with "postback," second payload 910 comprises a deep link between the response to the intent and a specific bot (e.g., bot://support.company.com) connected to the bot platform.  Further, as shown by the line beginning with "imageURL," second payload 910 comprises a pointer to content, in this non-limiting example, an image provided by an edge cache, to be included in a response to an input associated with an intent.”) 
	 Ganschow teaches, detecting activation of the deep link from a third party resource executing at a client device, the third party resource provided by an entity distinct from a provider of the backend server;;: causing launching, at the client device, the messaging client ( See Claim 12, server receives deep link activation from a client and as a result, interactive window is shown to the client based on the deep link.)
The combination of best available prior art fails to expressly teach, at the backend server, in response to detecting activation of the deep link from a third party resource executing at the client device: 
obtaining respective values of one or more launch attributes for an augmented reality component from a payload of the deep link,
 causing launching of the messaging client, 
loading the augmented reality component in the messaging client.
Therefore claim 1 is allowed.

Claims 2-10 are allowable by virtue of dependency.

Claim 11 is allowed because claim 11 recites a device and its elements are similar in scope and functions of the method claim 1. So claim 11 is allowable over prior art for the same reason stated for claim 1.

Claims 12-19 are allowed by virtue of dependency.

Claim 20 is allowable over prior art because claim 20 recites a non-transitory storage medium and its elements are similar in scope and functions of the method claim 1. So claim 20 is allowed for the same reason stated for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616